FILED
                            NOT FOR PUBLICATION                              FEB 23 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 10-50108

               Plaintiff - Appellee,             D.C. No. 3:09-cr-00174-BEN

  v.
                                                 MEMORANDUM *
LUCIO MORA-TARULA,

               Defendant - Appellant.



                    Appeal from the United States District Court
                       for the Southern District of California
                     Roger T. Benitez, District Judge, Presiding

                            Submitted February 15, 2011 **

Before:        CANBY, FERNANDEZ, and M. SMITH, Circuit Judges.

       Lucio Mora-Tarula appeals from the 72-month sentence imposed following

his guilty-plea conviction for being a deported alien found in the United States, in

violation of 8 U.S.C. § 1326. We have jurisdiction under 28 U.S.C. § 1291, and

we affirm.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Mora-Tarula argues that the district court procedurally erred in failing to

explain the sentence adequately and failing to consider the § 3553(a) factors.

      We review for plain error, see United States v. Dallman, 533 F.3d 755, 761

(9th Cir. 2008), and affirm because Mora-Tarula has not established plain error by

the district court, much less that his substantial rights may have been affected, see

id. at 761-62.

      Mora-Tarula also contends that his sentence is substantively unreasonable.

In light of the totality of the circumstances and the factors set forth in 18 U.S.C.

§ 3553(a), the below-Guidelines sentence is not substantively unreasonable. See

Gall v. United States, 552 U.S. 38, 51 (2007); United States v. Valencia-Barragan,

608 F.3d 1103, 1108-09 (9th Cir. 2010).

      AFFIRMED.




                                           2                                     10-50108